Citation Nr: 0213357	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  95-09 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for claimed anemia.  

2.  Entitlement to service connection for claimed bilateral 
defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to May 
1988 and from July 1992 to March 1993.  She also had service 
in the U.S. Army Reserve and the National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 RO decision which denied service 
connection for claimed anemia and bilateral defective 
hearing.  

In September 1997, the veteran appeared at the RO and 
testified at a hearing before the undersigned Member of the 
Board, who has been designated to make the final disposition 
of this proceeding for VA.

In March 1998, the Board remanded this case to the RO for 
additional development of the current issues on appeal, as 
well as three additional issues (service connection for 
hemorrhoids, shin splints, and residuals of chemical burns to 
the sinuses and lungs).  The RO subsequently granted the 
three additional claims in a March 2002 decision, and thus 
they are not in appellate status.  


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently has a disability manifested by anemia that 
is related to service.

2.  The veteran is not currently shown to have a bilateral 
hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by anemia due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).

2.  The veteran's claim of service connection for bilateral 
defective hearing must be denied by operation of law.  38 
U.S.C.A. §§ 1110, 1131, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from December 1986 to May 
1988 and from July 1992 to March 1993.  She also served in 
the U.S. Army Reserve and in the National Guard following her 
first period of active duty and again in the National Guard 
following her second period of active duty.

A careful review of the service medical records shows that on 
a September 1986 physical examination for enlistment in the 
Army, an audiological evaluation revealed the following pure 
tone thresholds, in decibels, at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz:  20, 10, 15, 5, and 20 in the right ear; and 
40, 25, 25, 30, and 25 in the left ear.  It was noted that 
the veteran had conduction-type hearing loss in the left ear.  
She was given a physical profile of "2" for hearing.  [The 
military's "PULHES" profile reflects the overall physical and 
psychiatric condition of a veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service); the "H" reflects the 
state of the hearing and ear.]  An audiological evaluation 
was repeated in December 1986, revealing the following pure 
tone thresholds, in decibels, at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz:  15, 10, 5, 0, and 5 in the right ear; and 
20, 0, 10, 15, and 10 in the left ear.  

In early 1988, service medical records show that initial 
laboratory results during the veteran's pregnancy reflected 
that her hemoglobin count was 13.4 and her hematocrit 
percentage was 38.6.  She was subsequently placed on a 
temporary profile on the basis of her pregnancy.  Her 
medications at that time were indicated to be one pre-natal 
vitamin daily and one iron tablet daily.  

On an April 1990 periodic physical examination in the 
Reserves, an audiological evaluation revealed the following 
pure tone thresholds, in decibels, at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz:  5, 0, 0, 5, and 0 in the right ear; 
and 5, 5, 10, 10, and 5 in the left ear.  There was no 
reference to any disability manifested by anemia.  

On an April 1993 physical examination for enlistment in the 
National Guard, an audiological evaluation revealed the 
following pure tone thresholds, in decibels, at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz:  25, 15, 15, 25, and 20 in the 
right ear; and 25, 10, 15, 20, and 5 in the left ear.  There 
was no reference to any disability manifested by anemia.  

VA outpatient records show that the veteran underwent blood 
testing in December 1993; the laboratory results showed that 
her hemoglobin count was 14.5 (normal range is from 12 to 16) 
and her hematocrit percentage was 43.3 (normal range is from 
37 to 47).  

In March 1994, the RO received the veteran's claims of 
service connection for anemia and hearing loss.  

On a June 1994 VA audiological examination, the veteran 
reported a history of noise exposure.  An audiological 
evaluation indicated the following pure tone thresholds, in 
decibels, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz:  10, 
10, 5, 10, and 5, for an average of 8 in the right ear; and 
10, 10, 10, 10, and 10, for an average of 10 in the left ear.  
The speech recognition scores, using the Maryland CNC Word 
List, were 100 percent in both ears.  The examiner 
interpreted the audiology results as indicating normal 
hearing bilaterally.  

On a June 1994 VA general medical examination, the examiner 
indicated that the veteran had a history of probable mild 
iron deficiency anemia for the past several years without any 
obvious excessive bleeding, such as excessive menstrual or 
gastrointestinal bleeding.  It was also noted that the 
veteran had no history of bone marrow biopsy, blood 
transfusions, etc., or any known hematological disorders.  It 
was noted that she experienced intermittent mild fatigue and 
"pale blotches" of skin, which were improved with "pre-
natal vitamins" taken on an as-needed basis.  The veteran 
denied any current hematological symptomatology.  Blood test 
results showed that her hemoglobin count was 14.1 (normal 
range is from 12 to 16) and her hematocrit count was 41.9 
(normal range is from 37 to 47).  The diagnosis was mild iron 
deficiency anemia (by history) without any current 
hematological symptomatology or abnormal hematological data.  

In a November 1994 decision, the RO denied service connection 
for claimed anemia and bilateral hearing loss.  In a December 
1994 statement, the veteran expressed her disagreement with 
the decision, indicating that her obstetrical records while 
in the service should be reviewed.  

VA outpatient records show that the veteran underwent blood 
testing in September 1995; the laboratory results showed that 
her hemoglobin count was 14.6 (normal range is from 12 to 16) 
and her hematocrit percentage was 42.4 (normal range is from 
37 to 47).  

At a September 1997 Board hearing, the veteran described the 
medical records that she felt were missing from her claims 
file.  She declined to give testimony on the issues of 
claimed anemia and claimed hearing loss, instead testifying 
on a different issue that is no longer on appeal.  

In March 1998, the Board remanded the case to the RO for 
additional development of the issues.  

In a June 1998 letter, the RO requested the veteran to 
furnish additional information concerning medical treatment 
for her claimed disabilities.  In August 1998, the RO 
received her list of the military units in which she had 
served and the places where she had received medical 
treatment, dated from 1987 to 1991.  In December 1998, the RO 
requested records, including medical records, from the 
sources identified by the veteran.  (The RO subsequently 
received responses, including service personnel and medical 
records of the veteran.)

In a November 2001 letter, the RO informed the veteran about 
a recently enacted law, the Veterans Claims Assistance Act of 
2000 (VCAA), and the duties of the VA pursuant to the law.  

On a December 2001 VA examination for hemic disorders, the 
doctor noted the veteran's report of having had had anemia 
during a pregnancy in 1988 for which she was treated with 
pre-natal vitamins.  The doctor noted that her anemia had 
resolved.  The doctor also stated that the veteran was being 
followed by her primary care provider at VA and that in late 
November 2001 blood test results showed that her hemoglobin 
count was 13.9 and her hematocrit percentage was 40.9.  The 
doctor concluded that the veteran had no significant symptoms 
related to anemia.  

At a December 2001 VA audiological examination, the examiner 
indicated that she had reviewed the claims file, noting that 
the veteran had a conductive loss at the left ear when she 
was commissioned, which was not found on subsequent 
evaluations.  The examiner also noted the veteran's 
complaints of hearing problems and understanding speech over 
the phone, in the car, and outdoors since about 1987.  The 
veteran reported a significant history of military noise 
exposure around loud equipment in an airborne unit, in a body 
shop during Desert Storm, and in a National Guard aviation 
unit.  She also reported some civilian noise exposure working 
in the post office.  An audiological evaluation indicated the 
following pure tone thresholds, in decibels, at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz:  15, 15, 15, 10, and 10, for 
an average of 13 in the right ear; and 20, 20, 20, 20, and 5, 
for an average of 16 in the left ear.  The speech recognition 
scores were those of 96 percent in the right ear and 94 
percent in the left ear.  The examiner interpreted the 
results as indicating the presence of normal hearing 
bilaterally, with speech recognition ability as excellent 
bilaterally.  

Private medical records dated from 1995 to 2001 do not 
reflect any clinical finding or diagnosis of a disability 
manifested by anemia or hearing loss.  

In a March 2002 Supplemental Statement of the Case, the RO 
informed the veteran about the Veterans Claims Assistance Act 
of 2000 (VCAA), and the duties of the VA pursuant to the law.  

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326). The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.

The claims file shows that, through its discussions in the 
Rating Decision (in November 1994), Statement of the Case (in 
April 1995), and Supplemental Statement of the Case (in March 
2002), the RO has notified her of the evidence needed to 
substantiate her claims.  In particular, in the March 2002 
Supplemental Statement of the Case and a November 2001 
letter, the RO informed the veteran about VA's duties under 
VCAA and what the evidence must show in order to establish 
service connection for the disabilities at issue.

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for her claims, to include requesting 
medical records to which she has referred (i.e., from VA).  
The RO has also sought and obtained examinations, to include 
those conducted in December 2001, regarding the issues at 
hand.  Additionally, the RO has provided the veteran with the 
opportunity for a hearing, which was conducted at the RO in 
September 1997 before the undersigned Member of the Board.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran claims service connection for anemia and 
bilateral defective hearing.  One of the requirements for 
service connection is that the claimed disability currently 
exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  A 
diagnosis of a condition must be made by competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A.  Anemia

In this case, the service medical records do not show any 
treatment or diagnosis of a chronic condition manifested by 
anemia.  The records show that the veteran took iron tablets 
throughout her pregnancy in 1988; however, there is no 
indication that she had iron-deficient anemia either before, 
during, or after her pregnancy.  Indeed, blood test results 
during her pregnancy in 1988 reflected that her hemoglobin 
and hematocrit levels were in the normal range.  Moreover, 
the post-service medical records on review from the VA and 
private sources do not show any treatment or diagnosis of a 
chronic disability manifested by anemia.  In fact, the 
results of blood tests administered by the VA did not suggest 
iron deficiency.  

A VA examination was sought in December 2001 to clarify the 
veteran's diagnosis regarding any hemic disorders.  The 
examining doctor discussed the veteran's report of having had 
anemia during a pregnancy, reviewed the veteran's medical 
record including the results of recent blood tests, and 
concluded that she did not have symptoms related to anemia.  

There is no objective medical record or competent evidence 
showing that the veteran currently has a disability 
manifested by anemia that can be related to service.  

After carefully reviewing all the medical evidence, it is the 
Board's judgment that there is no current disability 
manifested by anemia due to disease or injury that was 
incurred in or aggravated by service.  VA law and regulations 
require that for service connection to be established there 
must be a disability incurred or aggravated during service.  
Without evidence of a present disability, there can be no 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Although the veteran asserts that she has a disability 
manifested by anemia that is attributable to service, she, as 
a lay person, is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection.  As the 
preponderance of the evidence is against the veteran's claim 
of service connection for a disability manifested by anemia, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.  Bilateral Defective Hearing

In this case, the service medical records show that a 
bilateral hearing loss disability under the standards of 38 
C.F.R. § 3.385 was not present during military service.  
There was a single indication of hearing loss (described as a 
conduction-type hearing loss) at the time of a September 1986 
physical examination for enlistment purposes.  However, a 
repeated evaluation in December 1986, within days of the 
veteran's actual entrance in the service, showed no hearing 
loss disability under the standards of 38 C.F.R. § 3.385.  

Furthermore, clinical findings on all audiological 
evaluations conducted after the veteran's separation from 
active duty do not show that her bilateral hearing acuity 
meets the criteria of 38 C.F.R. § 3.385 regarding the 
existence of a hearing disability for VA compensation 
purposes.  This includes evaluations conducted by the 
Reserves in April 1990, by the National Guard in April 1993, 
and by the VA in June 1994 and December 2001.  In fact, the 
VA examiner in December 2001 interpreted audiologic results 
as showing normal hearing bilaterally.  

In short, there is no medical evidence of record showing a 
bilateral hearing loss disability under the standards of 38 
C.F.R. § 3.385.  A current hearing loss disability under the 
standards of 38 C.F.R. § 3.385 is an essential requirement 
for service connection.  See Ledford v. Derwinski, 3 Vet. 
App. 87 (1992).  As a bilateral hearing loss disability (as 
defined under the regulation) is not currently shown, the 
claim of service connection must be denied by operation of 
law.


ORDER

Service connection for anemia is denied.  

Service connection for bilateral defective hearing is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

